—Appeal from a judgment of the County Court of Cortland County (Avery, Jr., J.), rendered November 5, 1998, convicting defendant upon his plea of guilty of the crime of assault in the second degree.
Defense counsel seeks to be relieved of his assignment as counsel for defendant on the ground that there are no nonfrivolous issues that can be raised on appeal. Based upon our review of the record and defense counsel’s brief, we cannot agree as we find that there is a question of whether defendant entered a knowing, voluntary and intelligent plea of guilty. The record reveals that during the plea colloquy, defendant repeatedly denied that he understood the proceeding and continually claimed that he was innocent. In light of this, defense counsel’s application to be relieved from his assignment is granted and new counsel will be assigned to address any issues which the record may disclose.
Mikoll, J. P., Crew III, Peters, Spain and Graffeo, JJ., concur. Ordered that the decision is withheld, application to be relieved of assignment granted and new counsel to be assigned.